DETAILED ACTION
Election/Restrictions
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 – 3, drawn to a packaging film.
Group II, claim(s) 4 – 5, drawn to a method for manufacturing a packaging film.
Evidence of lack of unity between these two groups is found in Domenech et al, U.S. Patent Application Publication No. 2011/0185683 A1, wherein it is found to disclose the features of instant Claim 1. Domenech et al disclose a film for packaging (paragraph 0004) having five layers (paragraph 0052) comprising two outer layers and an inner layer between the two outer layers (paragraph 0053), in the middle of the film; one outer layer is therefore an inner layer for contacting a packaged subject; the two outer layers comprise 90 wt% linear low density polyethylene and 10 wt% low density polyethylene (paragraph 0083) and the other three layers are also 90 wt% linear low density polyethylene and 10 wt% low density polyethylene, because the layers are the same (paragraph 0052); the density of the linear low density polyethylene is about 0.92 g/cc (paragraph 0078) and the density of the low density polyethylene is 0.915 to 0.940 g/cc (paragraph 0021); the claimed density is therefore disclosed; each layer is a layer with gas barrier properties (paragraph 0004), and all of the layers are therefore gas barrier layers, including the layer between the two outer layers, in the middle of the film; two adhesive layers are also therefore disclosed between the barrier layer and the two outer layers; each layer m to about 100 m or 30 m to 80 m (paragraph 0061). The range of about 80 m to about 100 m is therefore also disclosed. The claimed thicknesses are therefore disclosed.
As such, the features of the claimed invention are not found to define a special technical feature.




2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782